DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of response was received on 10/22/2021.  Presently claims 1-13 are pending.  Claims 14-20 have been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 08/31/2021, with respect to claim 1 have been fully considered and are persuasive.  Murugan et al. fails to disclose or suggest of a pawl between an upper and lower plate, wherein the pawl is configured to selectively engage each of the upper plate and lower plate.


Claim Objections
Claims 1 and 7-9 are objected to because of the following informalities:
Claim 1, line 9, change: “second angle[[;]]
Claim 7, line 1, change: “wherein the applying the torque to the hub is by an electric motor.”
Claim 8, line 4, change: “a hub having a first component and a second component”
Claim 9, line 1, change: “wherein the slowing of the rotational velocity”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third angle recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim 5 is also indefinite because in line 2, the claim recites “decreasing the torque after increasing the torque to the hub”.  For similar reasons as stated above for claim 2, it is unclear if the torque is “decreased” after the torque is increased, wherein it is uncertain if the increase in torque refers to the applied torque in line 2 of claim 1 or if the increase of torque refers to an additional increase of the torque after the torque has been decreased, as recited in line 6 of claim 1.  It is recommended to add an order or sequential terminology to the method limitations to provide clarity.  

Claim 6 is indefinite because in line 2, the claim recites “decreasing the torque after increasing the torque to the hub”.  For similar reasons as stated above for claim 2, it is unclear if the torque is “decreased” after the torque is increased, wherein it is uncertain if the increase in torque refers to the applied torque in line 2 of claim 1 or if the increase of torque refers to an additional increase of the torque after the torque has 
 
Claim 6 further recites of a pitch angle change from the second angle to a third angle.  In Figs. 9A-9G of Applicant’s drawings, a third angle is not shown wherein the blade is set in the third angle.  Fig. 9A shows the first angle (9 degrees) of the blade.  Fig. 9B and 9C each show a transitory phases showing different angles (6 and 3 degrees respectively) wherein the torque is decreased, but the blade is not set to those angles.  Fig. 9D shows the set second angle (15 degrees) of the blade.  Figs. 9E and 9F each show a transitory phase wherein the torque is decreased of the core.  Fig. 9G shows that the blade is set to the first angle (9 degrees) from the second angle (15 degrees).  Therein, it is unclear how the blade is set to a third angle after being at the second angle since the pawl engages in a similar tooth for the first angle.  

Claim 8 is indefinite because in line 4, the claim recites “a hub having a first component and a second component coupled to the first component”.  It is unclear if the the hub is coupled to the first component or if the second component is coupled to the first component.  It is strongly recommended to revise the claim language for clarity.

The terms “the upper plate” and “the lower plate” in lines 2-3 of page 4 of claim 8 each lack antecedent basis.  With respect to the claim language of claim 8, it is unclear if “the upper plate” and/or “the lower plate” pertain or refer to the “first component”, “second component”, or another structural feature.  


Claim 8 further recites of an “engagement between the pawl and at least one of the first component and the second component” in lines 7-8.  Under the interpretation that the core is the second component for the reasons stated above, it is unclear how the pawl can engage the core.  The pawl 168 only engages the upper plate 138 or the lower plate 140.  Therein, the lack of clarity of claim 8 with respect to the second component renders the claim indefinite.  

Claim 10 is indefinite because the claim recites “increasing the torque to the hub” in line 2.  It is unclear if this step of the method is referring to the torque applied to the hub in line 13 of claim 8, wherein the magnitude of the applied torque is increased or if the limitation of claim 10 refers to an additional increase in the torque after the slowing of the rotational velocity (line 15 of claim 8), which causes the torque to decrease, as recited in line 2 of claim 9.  The lack of clarity and ambiguity in the claim renders the claim indefinite because the metes and bounds of the claim cannot be determined.  It is 

Claim 13 is also indefinite because in line 2, the claim recites “slowing the rotational velocity of the first component after increasing the torque to the hub”.  For similar reasons as stated above for claim 10, it is unclear if the slowing of the rotational velocity of the first component after an increase in torque refers to a torque increase of the applied torque recited in line 13 of claim 8 or if the increasing of the torque to the hub refers to an additional subsequent increase of the torque applied.  Further, the limitations recited in lines 4-7 are already recited in claim 8 and therein it is unclear if the rotation of the plurality of blades is the same as recited in claim 8, which would be a duplicate claim, or if the rotation of the blades is a second rotation following the rotation recited in claim 8.  It is recommended to add an order or sequential terminology to the method limitations to provide clarity.  

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Allowable Subject Matter
Claim 1 would be allowable if rewritten to address the claim objections.
Regarding claim 1, the closest prior art of record is Murugan et al. (US 2018/0066671 A1).  Fig. 18’ of Murugan et al. fails to disclose or suggest of a pawl between an upper and lower plate, wherein the pawl is configured to selectively engage 


    PNG
    media_image1.png
    735
    690
    media_image1.png
    Greyscale

Fig. 18’

Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action due to their dependency of claim 1.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 8, Murugan et al. fails to disclose or suggest of an upper plate and a lower plate.  Further, the pawl (“ratchet sliding pawl”) shown in Fig. 18’ is not 
Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action due to their dependency of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        12/03/2021